Citation Nr: 1639980	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for loss of vision. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to December 1964.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.    

In July 2016, the Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's vision loss due to mild convergence insufficiency first manifested in active service and has been recurrent since separation from active service.  

2.  Cataracts and dry eyes did not manifest in active service and are not related to event or incident of active service and are not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for vision loss due to mild convergence insufficiency have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for the establishment of service connection for cataracts and dry eyes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the claim for service connection for vision loss, this claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

VA has met its duty to notify for the claim for service connection for eye disabilities other than vision loss.  The RO provided a notice letter to the Veteran in September 2010.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim and that the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records and private ophthalmologic records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In September 2010, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.    

The Veteran underwent a VA examination in February 2011 to obtain medical evidence as to the nature and likely etiology of the claimed vision loss.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disability.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The duties to notify and assist the Veteran have been met.  No further notice or assistance to him is required in this appeal.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300 (c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has vision loss due to mild convergence insufficiency.  See the October 2011 medical opinion by the private ophthalmologist.  

The Veteran contends that since he had meningitis and encephalitis in active service, he has had eye pain, loss of vision and difficulty reading.  At the hearing before the Board in June 2016, the Veteran stated that he contracted encephalitis and meningitis at the same time and he was hospitalized at the Norfolk Naval Hospital for about 45 days in active service.  He indicated that he was discharged with a good bill of health, and then he went back on active duty.  He stated that he did not do much reading as a grunt Marine but he was discharged early for a college acceptance, and as soon as he got there, he realized that his left eye was not focusing.  The Veteran stated that when reading, when focusing, a word would jump out of a paragraph completely; it would just disappear or the line would disappear.  He stated that that this has been going on for 50 years in his left eye and he wears a patch over his left eye to read if he is reading more than about five minutes.  He stated that he also gets severe headaches.  The Veteran stated that he can see fine and he can see distance fine, but he has to wear a patch over his left eye if he is looking at anything up close in a type of textbook or a letter or anything.  Board Hearing Transcript, dated in June 2016, pages 2 to 18.  

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's vision loss due to mild convergence insufficiency first began in service, has been recurrent since service, and still exists. 

The service treatment records show that the Veteran was hospitalized for acute meningitis and acute infectious encephalitis from August 28, 1961 to October 10, 1961 at which time he returned to duty.  An August 1964 service treatment record shows that the Veteran stated that he thought he needed a visual acuity test as he gets severe headaches while reading with the present prescription.  A December 1964 separation examination report indicates that the Veteran had meningitis (viral etiology) and encephalitis in September 1961 and he now has to wear glasses since that episode.  The separation exam indicates that distant vision was 20/70 corrected to 20/20 on the right and 20/25 corrected to 20/15 on the left.  The Veteran separated from active service in December 1964.  

An April 1966 VA examination report indicates that the Veteran reported having meningitis and encephalitis in 1961 and was hospitalized and since that time, he has no complaints except some throbbing pain in the right eye when tired or under stress.  Examination revealed no sign of any muscle paresis or weakness.  There was no strabismus.  On pressure of the eyes to palpation, there were complaints, right greater than left.  Funduscopic examination was negative.  The diagnosis was residuals of infectious encephalitis and meningitis, acute, practically asymptomatic except pain in the right eye occasionally.  

An April 1966 VA special neurological examination report indicates that the Veteran stated that he was not sick and he had no aches or pains but his only difficulty was his right eye.  He stated that he had a throbbing type of pain when he gets tired.  He wore glasses.  He stated that he can't read well with the right eye without his glasses and he had no difficulty reading with his glasses.  The Veteran reported that he has to wear glasses since the episode of meningitis and encephalitis.  Examination revealed that pupils were central, equal, round and react to light and accommodation.  There was no nystagmus or strabismus.  There was no facial inequality as regards to the facial muscles of expression.  There was no evidence of pathology found in any one of the twelve pairs of the cranial nerves.  The examiner opined that the Veteran had no residuals that could be associated with meningitis.  

An April 1966 VA eye examination report indicates that the Veteran's refractive error was not adjunct to the service-connected meningitis or encephalitis.   

The Veteran was afforded a VA eye examination in February 2011.  The Veteran reported that he was hospitalized in August 1961 for acute meningoencephalitis; he was hospitalized for approximately 44 days.  The Veteran reported that since the hospitalization, he had an on-going complaint of decreased vision particularly at near with associated headaches after reading for short periods of time.  He reported that the headaches are severe and require narcotics for relief.  The Veteran indicated that he cannot read for more than 5 minutes without developing a headache and this has been a constant issue since the encephalitis in 1961.  The Veteran reported having a decreased ability to read with associated headaches in the right and left eyes.  The diagnoses were visual disturbance of unknown etiology, multiple sclerosis without ocular sequela, dry eyes, and myopia/presbyopia.  

The examiner opined that there is no visual field or funduscopic evidence of optic neuritis secondary to multiple sclerosis.  The examiner noted that review of VA ophthalmology records indicate a past occurrence of optic neuritis however when questioned, the Veteran refused to provide any information.  Regarding the diagnosis of dry eyes, the examiner noted that ocular surface disease often manifests with intermittent blurring of vision that disrupts a person's ability to read for long periods of time.  There may be associated eye/brow pain associated with this condition but the Veteran's complaints and need for prescription narcotics is not consistent with dry eyes.  The VA examiner stated that the Veteran presented with a normal ocular health appearance for his age and there was no evidence of any ocular or systemic cause for his myopia.  The VA examiner stated that there was an overall constriction of the Veteran's visual field and this did not represent a deficit consistent with multiple sclerosis but is more likely due to normal dermatologic changes resulting in mild dermatochalasis.    

The VA examiner stated that meningitis and/or encephalitis is an inflammation of the brain and/or meninges most often secondary to an infection either viral or bacterial.  This swelling of the brain and/or surrounding tissues may result in neurological signs and/or symptoms (i.e. fever, headache, confusion, stiff neck, vomiting, etc.).  Ongoing neurological deficits would be determined by the severity and or duration of the disease process.  The VA examiner stated that a thorough review of the provided medical records during the Veteran's treatment and subsequent vision exams both while on active duty and since his discharge do not provide any indication of any neurological deficit related to his vision and/or ocular function. 

In an October 2011 opinion, Dr. T.O., a private ophthalmologist, stated that he examined the Veteran on August 9, 2011 because of problems the Veteran had with reading.  The Veteran reported a history of multiple sclerosis, on Tysabri, as well as having had meningitis and encephalitis in the 1960's while in the Marine Corps.  The Veteran reported having reading problems since this illness in the 1960's and reported having trouble misinterpreting words, having words and sentences disappear after reading for approximately five minutes, and having slow reading speed.  The Veteran reported wearing an eye patch to help with reading and he develop a headache if he do not use the patch.  The ophthalmologist noted that there was a past history of convergence insufficiency with a questionable trial of prisms that was not very helpful.  The Veteran's past ocular history was otherwise negative and his family ocular history was negative.  On examination, the Veteran's visual acuity with correction, was 20/20 in the right eye and 20/20-1 in the left eye.  Color vision was intact.  There was no ptosis or proptosis Cranial nerves V and VII were intact.  Pupillary exam was unremarkable.  Humphrey 24-2 visual fields showed some peripheral constriction superiorly in the right eye and mild constriction in the left eye; however reliability was low due to high fixation losses and high false negative errors.  Motility examination was unremarkable except for a mildly increased near point of convergence.  A trial of prisms was not helpful for reading.  Slit lamp examination showed early nuclear sclerotic lens changes, consistent with age.  Intraocular pressure was 14 mmHg bilaterally.  On dilated fundus exam, the optic nerves had a normal appearance.  Posterior segment examination of the retina, vitreous, and vessels was normal.  

The assessment was multiple sclerosis, cataracts, mild convergence insufficiency, and history of meningitis/encephalitis.  The private ophthalmologist stated that he suspected that the Veteran's reading difficulties may be related, more to central processing rather than a purely ocular problem, probably related to the episode of meningitis/encephalitis by history.  The recommendation was that the Veteran work with Optometry to try readers possibly with a prism for the convergence insufficiency and that he continue to followup with Ophthalmology and Neurology at the VA.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's vision loss due to mild convergence insufficiency first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the vision loss and eye pain when reading in service and since service to be competent and credible.  The Veteran's statements have been consistent.  There is evidence that supports the Veteran's statements that he had these symptoms in active service and soon after active service and the symptoms began after the episode of meningitis and encephalitis in active service.  As noted above, the service treatment records document these symptoms and the April 1966 VA examination documents symptoms of right eye pain.  The private ophthalmologist's opinion weighs in favor of the claim for service connection.  In resolving all reasonable doubt in the Veteran's favor, service connection for vision loss due to mild convergence insufficiency is warranted.

The Board finds that the weight of the competent and credible evidence establishes that the cataracts and dry eye syndrome first manifested many years after service separation and are not related to injury or other event in active service and are not due to or aggravated by the service-connected residual of meningitis and encephalitis.  The service medical records do not document complaints or diagnosis of cataracts or dry eye syndrome in active service.  Eye exam in active service did not detect these disorders.  The April 1966 VA examinations did not detect these disorders.  

The weight of the evidence shows that the cataracts and dry eye syndrome were detected in 2010.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of cataracts or dry eye syndrome for over 40 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cataract or dry eye symptoms or findings for over four decades between the period of active service and manifestation of these disorders is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

There is no competent evidence of a nexus between the current cataracts or dry eye syndrome and any documented event or incident of service or a service-connected disability.  There is no medical evidence that links the claimed disabilities to service or establishes that the disabilities are caused by or aggravated by the service-connected residual of meningitis and encephalitis.  As noted above, the Veteran was afforded a VA examination in February 2011 and the VA examiner did not provide any opinion that relates these disabilities to active service or to the service-connected residuals of meningitis and encephalitis.  The private ophthalmologist did not provide a nexus opinion for these disabilities.  

The Veteran himself has made general assertions that the cataracts and dry eye syndrome are related to the episode of meningitis and encephalitis in active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as difficulty seeing or eye pain.  However, laypersons do not have the competence to render an opinion as to the diagnosis, etiology, or onset of an eye disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  See also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology or causation.  There is no evidence that the Veteran has medical expertise.  The Veteran has not provided or identified any medical evidence to support his contentions that the cataracts or dry eye syndrome are medically related to injury, disease, or other event in service, or are caused by or aggravated by a service-connected disability.  There is no competent evidence to establish a relationship between these disorders and service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the cataracts and dry eye syndrome is related to service or is secondary to a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for cataracts and dry eye syndrome is denied. 

The Board also notes that refractive error of the eyes, to include presbyopia or myopia, is not a disability for VA purposes.  38 C.F.R. §§ 3.303, 4.9.  Although the February 2011 VA examination demonstrates that the Veteran currently has presbyopia and myopia, such disorders are not disabilities for VA purposes.  See 38 C.F.R. § 3.303 (c).  





ORDER

Service connection for vision loss due to mild convergence insufficiency is granted.  

Service connection for cataracts and dry eye syndrome is denied.   



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


